 



Exhibit 10.1
Published CUSIP Number: 74340MAA3     
U.S. $3,400,000,000 EQUIVALENT
FIRST AMENDMENT TO GLOBAL SENIOR CREDIT AGREEMENT
DATED AS OF JUNE 27, 2006
among
PROLOGIS
and
CERTAIN AFFILIATE BORROWERS,
as Borrowers,
BANK OF AMERICA, N.A.,
as Global Administrative Agent, Collateral Agent, U.S. Funding Agent, U.S. Swing
Line Lender, and a
U.S. L/C Issuer,
BANK OF AMERICA, N.A.,
acting through its Canada branch, as Canadian Funding Agent and a Canadian L/C
Issuer,
ABN AMRO BANK N.V.,
as Global Syndication Agent, Euro Funding Agent, Euro Swing Line Lender,
and a Euro L/C Issuer,
SUMITOMO MITSUI BANKING CORPORATION,
as a Global Documentation Agent, Yen Tranche Bookrunner, KRW Tranche Bookrunner,
Yen Funding
Agent, KRW Funding Agent, and a Yen L/C Issuer,
BANK OF AMERICA, N.A.,
acting through its Shanghai Branch, as RMB Funding Agent,
JPMORGAN CHASE BANK, N.A. and THE ROYAL BANK OF SCOTLAND PLC,
as Global Documentation Agents,
and
The Other Lenders Party Hereto
BANC OF AMERICA SECURITIES LLC and ABN AMRO BANK N.V.,
as Global Joint Lead Arrangers and Global Joint Book Runners

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO
GLOBAL SENIOR CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO GLOBAL SENIOR CREDIT AGREEMENT (this “Amendment”)
is entered into as of June 27, 2006 among PROLOGIS, a Maryland real estate
investment trust (“ProLogis”), the other Borrowers listed on the signature pages
hereof, the undersigned Lenders, BANK OF AMERICA, N.A., as Global Administrative
Agent, Collateral Agent, U.S. Funding Agent, U.S. Swing Line Lender, and a U.S.
L/C Issuer, BANK OF AMERICA, N.A., acting through its Canada branch, as Canadian
Funding Agent and a Canadian L/C Issuer, ABN AMRO BANK N.V., as Global
Syndication Agent, Euro Funding Agent, Euro Swing Line Lender, and a Euro L/C
Issuer, SUMITOMO MITSUI BANKING CORPORATION, as Yen Funding Agent, KRW Funding
Agent, and a Yen L/C Issuer, and BANK OF AMERICA, N.A., acting through its
Shanghai Branch, as RMB Funding Agent.
RECITALS
     A. Reference is hereby made to that certain Global Senior Credit Agreement
dated as of October 6, 2005, executed by ProLogis, the other Borrowers, and the
Credit Parties (the “Credit Agreement”).
     B. Capitalized terms used herein shall, unless otherwise indicated, have
the respective meanings set forth in the Credit Agreement.
     C. Borrowers and Credit Parties desire to (a) increase the amount of the
Aggregate Tranche Commitments (i) by increasing the U.S. Aggregate Commitments,
the Euro Aggregate Commitments, Canadian Aggregate Commitments, the Yen
Aggregate Commitments, and the RMB Aggregate Commitments in accordance with
Section 8.13 of the Credit Agreement (as amended hereby), (ii) by adding new
Lenders (“Subsequent Lenders”) as Lenders in accordance with Section 8.13 of the
Credit Agreement, and (iii) by having certain existing Lenders (“Increasing
Lenders”) increase their Commitments in accordance with Section 8.13 of the
Credit Agreement, and (b) amend certain provisions contained in the Credit
Agreement, in each case subject to the terms and conditions set forth herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

  1.   Amendments to the Credit Agreement.

     (a) Section 1.1 is hereby amended to delete the definition of “Industrial
Property” in its entirety and replace such definition with the following:
     “Industrial Property” means a Property that is used for manufacturing,
processing, warehousing or retail purposes.
     (b) Section 1.1 is hereby amended to add the following definition of
“Market Value” in the appropriate alphabetical order:
     “Market Value” means, with respect to any applicable Property Fund as of
any date of determination, the product of (a) the per share price of the
Companies’ equity interests in such Property Fund at the most recent close of
trading on a trading exchange for such equity interests multiplied by (b) the
number of shares of such Property Fund held by the Companies.

1



--------------------------------------------------------------------------------



 



     (c) Section 1.1 is hereby amended to add the following definition of “Net
Asset Value” in the appropriate alphabetical order:
     “Net Asset Value” means, with respect to any applicable Property Fund as of
any date of determination, the remainder (but not less than zero) of (a) the
value (which, in the case of Properties, shall be based upon the most recent
independent, third-party appraisals obtained in accordance with the Organization
Documents of such Property Fund, with such appraisal requirements being
reasonably acceptable to Global Administrative Agent) of all assets of such
Property Fund as reported in its most recent financial statements minus (b) all
liabilities of such Property Fund as reported in its most recent financial
statements.
     (d) Section 1.1 is hereby amended to delete the definition of “Total Asset
Value” in its entirety and replace such definition with the following:
     “Total Asset Value” means, as of any date for the Companies on a
consolidated basis (and including the Companies’ Share of the following amounts
for their Unconsolidated Affiliates):
     (a) the sum (without duplication) of:
     (i) the quotient of (A) the most recent fiscal quarter’s NOI from
Stabilized Industrial Properties (other than Excluded Properties) multiplied by
four (4), plus management fee income of the Companies for the most recent fiscal
quarter multiplied by four (4) (not to exceed fifteen percent (15%) of NOI of
all Industrial Properties of the Companies and the Companies’ share of NOI from
their Unconsolidated Affiliates), divided by (B) seven and three quarters
percent (7.75%); plus
     (ii) the amount of Investments in Properties (other than Excluded
Properties) under construction; plus
     (iii) the amount of Investments in Properties (A) acquired within
twenty-four (24) months prior to such date, provided that after the end of such
twenty-four (24) month period, if any such Property is not a Stabilized
Industrial Property, then such Property shall be treated as a Transition
Property as of the date such Property would have otherwise been treated as a
Transition Property absent this clause (A), and (B) acquired pursuant to the
Keystone Acquisition or the Catellus Acquisition (regardless of whether
Stabilized Industrial Properties or Transition Properties) (in each case for
which NOI will not be calculated in clause (a)(i) above to avoid duplication);
plus
     (iv) the most recent appraised value set forth in third-party appraisals
with respect to Properties that constitute Appraisal Properties; plus
     (v) the greater of (A) (x) the most recent fiscal quarter’s NOI multiplied
by four (4), divided by (y) seven and three quarters percent (7.75%), and
(B) the amount of Investments of Transition Properties (other than Excluded
Properties) that became Transition Properties twelve (12) months or less prior
to such date; plus
     (vi) the greater of (A) (x) the most recent fiscal quarter’s NOI multiplied
by four (4), divided by (y) seven and three quarters percent (7.75%), and
(B) seventy-five

2



--------------------------------------------------------------------------------



 



percent (75%) of the amount of Investments of Transition Properties (other than
Excluded Properties) that became Transition Properties twenty-four (24) months
or less but more than twelve (12) months prior to such date; plus
     (vii) the greater of (A) (x) the most recent fiscal quarter’s NOI
multiplied by four (4), divided by (y) seven and three quarters percent (7.75%),
and (B) fifty percent (50%) of the amount of Investments of Transition
Properties (other than Excluded Properties) that became Transition Properties
more than twenty-four (24) months prior to such date; plus
     (viii) the Companies’ Share of the European Appraised Value of European
Properties Fund Properties; plus
     (ix) the Companies’ Share of the sum of:
     (A) the greater of (x) the Japan Appraised Value, and (y) the Contribution
Value of Japan Properties Fund Properties (other than Transition Properties) in
each case for Investments in Stabilized Industrial Properties; plus
     (B) the Contribution Value of Japan Properties Fund Properties that are
Transition Properties that became Transition Properties twelve (12) months or
less prior to such date; plus
     (C) the greater of (x) the Japan Appraised Value based upon an appraisal
obtained after the applicable Transition Event occurred, and (y) seventy-five
percent (75%) of the Contribution Value of Japan Properties Fund Properties that
are Transition Properties that became Transition Properties twenty-four
(24) months or less but more than twelve (12) months prior to such date; plus
     (D) the greater of (x) the Japan Appraised Value based upon an appraisal
obtained after the applicable Transition Event occurred, and (y) fifty percent
(50%) of the Contribution Value of Japan Properties Fund Properties that are
Transition Properties that became Transition Properties more than twenty-four
(24) months prior to such date; plus
     (E) the greater of (x) the Korea Appraised Value, and (y) the Contribution
Value of Korea Properties Fund Properties (other than Transition Properties) in
each case for Investments in Stabilized Industrial Properties; plus
     (F) the Contribution Value of Korea Properties Fund Properties that are
Transition Properties that became Transition Properties twelve (12) months or
less prior to such date; plus
     (G) the greater of (x) the Korea Appraised Value based upon an appraisal
obtained after the applicable Transition Event occurred, and (y) seventy-five
percent (75%) of the Contribution Value of Korea Properties Fund Properties that
are Transition Properties that became Transition Properties twenty-four
(24) months or less but more than twelve (12) months prior to such date; plus

3



--------------------------------------------------------------------------------



 



     (H) the greater of (x) the Korea Appraised Value based upon an appraisal
obtained after the applicable Transition Event occurred, and (y) fifty percent
(50%) of the Contribution Value of Korea Properties Fund Properties that are
Transition Properties that became Transition Properties more than twenty-four
(24) months prior to such date; plus
(x) the amount of any cash and Cash Equivalents (excluding tenant security and
other restricted deposits); plus
(xi) the amount of Investments in Refrigerated Warehouse Properties; plus
(xii) the amount of Investments in all other assets the value of which has not
been captured in clauses (a)(i) through (a)(xi) above;
less
     (b) the amount of all assets included in the calculation of clause (a)(xii)
above that would be treated as intangible assets under GAAP (including goodwill,
trademarks, trade names, copyrights, patents, deferred charges, and unamortized
debt discount and expense).
Notwithstanding the foregoing:
     (1) if each of the amounts in clause (a)(vi)(B) and clause (a)(vii)(B)
above is greater than each of the respective amounts in clause (a)(vi)(A) and
clause (a)(vii)(A) above, then the sum of such amounts shall not exceed the
greater of (x) the sum of the amounts described in clause (a)(vi)(A) and clause
(a)(vii)(A) above and (y) fifteen percent (15%) of Total Asset Value (the “TAV
Limit”);
     (2) if the applicable amount from clause (a)(vi)(B) or clause (a)(vii)(B)
above is the greater of one (but not both) of the respective amount in clause
(a)(vi)(A) or clause (a)(vii)(A) above and such clause (a)(vi)(B) or clause
(a)(vii)(B), as applicable, is more than the TAV Limit, then the Total Asset
Value attributable to clause (a)(vi) and clause (a)(vii) above shall be reduced
by the amount by which such clause (a)(vi)(B) or clause (a)(vii)(B), as
applicable, exceeds the TAV Limit;
     (3) the amount included in Total Asset Value that is attributable to all
Properties used for retail purposes, as of any date of determination, shall not
exceed ten percent (10%) of Total Asset Value; and
     (4) if any Property Fund becomes publicly listed on a securities exchange
reasonably acceptable to Global Administrative Agent, then the amount included
in Total Asset Value that is attributable to such Property Fund will be based on
the Capitalization Value of such Property Fund as of the date of determination
(and all assets of such Property Fund shall be excluded from the calculations
set forth in clauses (a) and (b) above).
     For purposes of clause (4) above, “Capitalization Value” means, for any
applicable Property Fund, the Companies’ Share of the Net Asset Value of such
Property Fund plus the Companies’ Share of such Property Fund’s Indebtedness;
provided that if such Property Fund has not calculated and publicly disclosed
(or otherwise made available to the Lenders) its Net Asset Value (in accordance
with the definition thereof) during the 18 months preceding the relevant date of
determination, “Capitalization Value” for such Property Fund shall mean the
current

4



--------------------------------------------------------------------------------



 



Market Value of such Property Fund plus the Companies’ Share of such Property
Fund’s Indebtedness.
(e) Section 1.1 is hereby amended to delete the definition of “Unencumbered
EBITDA” in its entirety and replace such definition with the following
     “Unencumbered EBITDA” means, for any period, Adjusted EBITDA of the
Companies (other than Adjusted EBITDA attributable to any Encumbered Properties
owned by a Company) during such period; provided that (a) there shall not be
included in Unencumbered EBITDA any Adjusted EBITDA subject to any Lien (other
than Permitted Liens), (b) Adjusted EBITDA shall be adjusted for a capital
reserve of (i) $0.20 per square foot in the case of Unencumbered Properties that
are not Refrigerated Warehouse Properties, or (ii) $0.10 per cubic foot in the
case of Unencumbered Properties that are Refrigerated Warehouse Properties
(except, in each case, for Unencumbered Properties where the tenant is
responsible for capital expenditures), and (c) Unencumbered EBITDA attributable
to Consolidated Subsidiaries of ProLogis that are not Wholly-owned, directly or
indirectly, by ProLogis shall be limited to ten percent (10%) of Unencumbered
EBITDA
     (f) Section 1.1 is hereby amended to delete the definition of “U.S. Letter
of Credit Sublimit” in its entirety and replace such definition with the
following:
     “U.S. Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$150,000,000 and (b) the U.S. Aggregate Commitments. The U.S. Letter of Credit
Sublimit is part of, and not in addition to, the U.S. Commitments.
(g) Section 8.13.1(b)(iii) is hereby deleted in its entirety and replaced with
the following:
     (iii) each Subsequent Lender (x) executes and delivers to Global
Administrative Agent a Joinder Agreement substantially in the form of Exhibit J,
which may be modified to the extent that such Subsequent Lender will be party to
a Supplemental Tranche (a copy of which Global Administrative Agent will deliver
to each applicable Funding Agent);
     (h) The amount of “$500,000,000” in Section 8.13.1(b)(v) is hereby replaced
with the amount of “$900,000,000.”
     (i) Section 13.10.1 is hereby deleted in its entirety and replaced with the
following:
     Consolidated Net Worth. ProLogis shall not permit Consolidated Net Worth at
any time to be less than the sum of (a) $4,000,000,000, and (b) an amount equal
to seventy percent (70%) of the aggregate increases in Shareholders’ Equity
after the date hereof by reason of the issuance and sale of Equity Interests of
any Company (other than (x) the issuance and sale of preferred Equity Interests
in substitution and replacement of other preferred Equity Interests that
ProLogis redeemed or otherwise acquired pursuant to a Permitted Redemption to
the extent that the net proceeds from such issuance and sale do not exceed the
amount of such Permitted Redemption and (y) issuances to a Company), including
upon any conversion of debt securities of any Company into such Equity
Interests.
     (j) Section 15.11(a) is hereby deleted in its entirety and replaced with
the following:
     (a) to release (i) any Lien on any property granted to or held by
Collateral Agent under any Loan Document or any Guarantor from its obligations
under its Guaranty, in each case as

5



--------------------------------------------------------------------------------



 



permitted by the Security Agency Agreement, and (ii) any Lien on any
Indebtedness that does not exceed the applicable threshold amount set forth in
Section 12.14(a) or (b).
     (k) The Credit Agreement is hereby amended by adding the following
Section 16.25 thereto:
     16.25 No Fiduciary Duty. In connection with all aspects of each transaction
contemplated hereby, each Borrower acknowledges and agrees, and acknowledges its
respective Affiliates’ understanding, that: (i) the credit facilities and
Tranches provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between such Borrower and its Affiliates, on the one
hand, and Global Administrative Agent, any other Agent, the Arrangers and the
Lenders, on the other hand, and such Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, each Agent and each Arranger is
and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary for such Borrower or any of its Affiliates, stockholders,
creditors or employees; (iii) none of Global Administrative Agent, any other
Agent, or any Arranger has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of such Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether Global Administrative Agent, any other
Agent, or any Arranger has advised or is currently advising such Borrower or any
of its Affiliates on other matters) and none of Global Administrative Agent, any
other Agent, or any Arranger has any obligation to such Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents;
(iv) Global Administrative Agent, each other Agent, and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and none of Global Administrative Agent, any other Agent, or any Arranger has
any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) Global Administrative Agent, each
other Agent, and the Arrangers have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and such Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. Each Borrower hereby waives and releases, to the fullest extent
permitted by law, any claim that it may have against Global Administrative
Agent, any other Agent, and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty.
     (l) Schedule 2.2 is hereby deleted in its entirety and replaced with
Schedule 2.2 attached hereto.
     (m) Schedule 2.4(b) is hereby deleted in its entirety and replaced with
Schedule 2.4(b) attached hereto, and the amendment set forth in this clause (m)
shall be effective as of October 6, 2005.

  2.   Increases to Commitments.

     (a) The parties hereto agree that on and after the Amendment Effective Date
(as defined below), each Lender’s Commitment shall be as set forth on
Schedule 2.1 attached hereto.

6



--------------------------------------------------------------------------------



 



     (b) By its execution of this Amendment, each Subsequent Lender that is a
party hereto (i) is hereby admitted as a Lender pursuant to Section 8.13 of the
Credit Agreement, (ii) confirms that it is an Eligible Assignee with respect to
each Tranche under which it is providing a Commitment (it being understood that
all consents required from ProLogis and the Agents shall be evidenced by their
signatures to this Amendment), (iii) confirms that it satisfies the
requirements, to the extent applicable, of a Subsequent Lender under
Sections 8.13.1(b)(vi) and (vii) of the Credit Agreement, and (iv) expressly
confirms (if it is providing a Commitment under the U.S. Tranche, the Euro
Tranche, or the Yen Tranche) the representations in Section 16.18.2 of the
Credit Agreement regarding the Dutch Banking Act.
     (c) By its execution of this Amendment, each Increasing Lender that is a
party hereto (i) agrees that, upon the effectiveness hereof, its Commitment
under each applicable Tranche shall be increased to the amount set forth on
Schedule 2.1 attached hereto and (ii) confirms that it satisfies the
requirements, to the extent applicable, of an Increasing Lender under Sections
8.13.1(b)(vi) and (vii) of the Credit Agreement.
     (d) The parties hereto agree that each Subsequent Lender’s signature page
to this Amendment (or, if applicable, to the Confirmation Agreement (as defined
below)) shall be deemed to be its signature page to the Credit Agreement and
that this Amendment (or, if applicable, the Confirmation Agreement) constitutes
a Joinder Agreement for purposes of Section 8.13 of the Credit Agreement.
     (e) Required Lenders hereby agree that after giving effect to the increases
to the Aggregate Tranche Commitments pursuant to this Amendment and the
Confirmation Agreement, (i) ProLogis will continue to have the option from time
to time to make one or more Increase Requests for up to the aggregate Dollar
Equivalent amount of $600,000,000 (the “Increase Limit”) pursuant to
Section 8.13 of the Credit Agreement, as amended hereby, and (ii) the amount
available for one or more Increase Requests under Section 8.13 has been reset to
the amount of the Increase Limit after giving effect to the increases made
hereunder to the Aggregate Commitments.

  3.   Phase-in of Interests in Outstanding Committed Borrowings.

     (a) Notwithstanding the changes in the Commitments of the Lenders pursuant
to Section 2(a) of this Amendment, the reallocation among the Lenders of the
Loans comprising outstanding Committed Borrowings shall not take place
immediately but shall be phased in as more fully set forth below.
     (b) Any Committed Borrowing under any Tranche that is outstanding on the
Amendment Effective Date shall remain outstanding until the Adjustment Date (as
defined below) for such Committed Borrowing in accordance with the Applicable
Tranche Percentages of the Lenders under such Tranche (after giving effect to
any fronting arrangements) as in effect immediately prior to the Amendment
Effective Date.
     (c) On the Adjustment Date for each Committed Borrowing (unless such
Committed Borrowing is paid in full on or prior to such date), the amounts of
the Loans comprising such Committed Borrowing shall be adjusted so that each
applicable Lender has a pro rata share, according to its Applicable Tranche
Percentage of the relevant Tranche after giving effect to the changes in the
Commitments pursuant hereto (and after giving effect to any fronting
arrangements), of such Committed Borrowing. In furtherance of the foregoing, on
the Adjustment Date (i) each Lender that is to have a larger Loan as part of
such Committed Borrowing shall remit funds to the applicable Funding Agent and
(ii) the Applicable Funding Agent shall remit funds to each Lender that is to
have a smaller Loan as part of such Committed Borrowing (but only to the extent
that such Applicable Funding Agent receives funds pursuant to the foregoing
clause (i) or from the applicable Borrower), in each case in the amount (and in
the applicable currency) required to comply with the foregoing sentence.

7



--------------------------------------------------------------------------------



 



     (d) Notwithstanding clause (c) above, if the Adjustment Date for any
Committed Borrowing occurs under clause (ii) of the definition of Adjustment
Date, the Lenders under the applicable Tranche shall immediately purchase and
sell (as applicable) assignments and/or, at their option, participations in the
outstanding Loans comprising such Committed Borrowing in amounts so that the
Loans and participation interests of each applicable Lender in such Committed
Borrowing (after giving effect to any fronting arrangements) correspond to such
Lender’s Applicable Tranche Percentage of the relevant Tranche after giving
effect to the changes in the Commitments pursuant hereto.
     (e) Any prepayment of a Committed Borrowing during the period from the
Amendment Effective Date to the Adjustment Date for such Committed Borrowing
shall be distributed by the Applicable Funding Agent to the applicable Lenders
in accordance with their Applicable Tranche Percentages as in effect prior to
the Amendment Effective Date.
     (f) The “Adjustment Date” for any applicable Committed Borrowing shall be
the earlier to occur of (i) the last day of the first Interest Period for such
Committed Borrowing ending after the Amendment Effective Date and (ii) the date
specified by any Lender that has a Commitment (after giving effect to the
changes in the Commitments pursuant hereto) under the applicable Tranche in a
notice to Global Administrative Agent (A) stating that an Event of Default
exists and (B) specifying the Adjustment Date for such Committed Borrowing
(which shall not be earlier than the second Business Day after Global
Administrative Agent’s receipt of such notice).
     (g) For the avoidance of doubt, (i) each Committed Borrowing made on or
after the Amendment Effective Date shall be made by the Applicable Tranche
Lenders in accordance with their respective Applicable Tranche Percentages after
giving effect to the changes in the Commitments pursuant hereto (but giving
effect to any fronting arrangements); and (ii) for purposes of calculating
Letter of Credit Fees pursuant to Section 7.9 and facility fees pursuant to
Section 8.5.1 of the Credit Agreement, the Applicable Tranche Percentages of the
Lenders shall be adjusted as of the Amendment Effective Date

  4.   Amendments of Credit Agreement and Other Loan Documents.

     (a) All references in the Loan Documents to the Credit Agreement shall
henceforth include references to the Credit Agreement as modified and amended by
this Amendment, and as may, from time to time, be further modified, amended,
restated, extended, renewed, and/or increased.
     (b) Any and all of the terms and provisions of the Loan Documents are
hereby amended and modified wherever necessary, even though not specifically
addressed herein, so as to conform to the amendments and modifications set forth
herein.
     5. Ratifications. Each Borrower (a) ratifies and confirms all provisions of
the Loan Documents to which it is a party as amended by this Amendment and
(b) confirms that no guaranty granted, conveyed, or assigned by such Borrower to
any of the Credit Parties under the Loan Documents is released, reduced, or
otherwise adversely affected by this Amendment and that each such guaranty
continues to guarantee full payment and performance of the present and future
Obligations of such Borrower.
     6. Representations. Each Borrower represents and warrants to Lenders that
as of the date of this Amendment: (a) this Amendment has been duly authorized,
executed, and delivered by such Borrower; (b) no action of, or filing with, any
Governmental Authority is required to authorize, or is otherwise required in
connection with, the execution, delivery, and performance by such Borrower of
this

8



--------------------------------------------------------------------------------



 



Amendment; (c) the Loan Documents, as amended by this Amendment, are valid and
binding upon such Borrower and are enforceable against such Borrower in
accordance with their respective terms, except as limited by Debtor Relief Laws
and general principles of equity; (d) the execution, delivery, and performance
by such Borrower of this Amendment do not require the consent of any other
Person and do not and will not constitute a violation of any Laws, order of any
Governmental Authority, or material agreements to which such Borrower is a party
or by which such Borrower is bound; (e) all representations and warranties of
such Borrower in the Loan Documents are true and correct in all material
respects on and as of the date of this Amendment, except to the extent that
(i) any of them speak to a different specific date or (ii) the facts on which
any of them were based have been changed by transactions contemplated or
permitted by the Credit Agreement; and (f) both before and after giving effect
to this Amendment, no Default exists.
     7. Conditions. This Amendment shall be effective on the date that each of
the following conditions are satisfied (the “Amendment Effective Date”):
     (a) this Amendment is executed by each Borrower, Global Administrative
Agent, the Required Lenders, each Increasing Lender (other than Increasing
Lenders under the RMB Loan Agreement), and each Subsequent Lender (other than
Subsequent Lenders under the RMB Loan Agreement), and the ratification attached
hereto is executed by each Subsidiary Guarantor;
     (b) the Confirmation Agreement dated as of the date hereof among the
applicable Increasing Lenders and Subsequent Lenders under the RMB Loan
Agreement, RMB Borrowers, ProLogis, and Global Administrative Agent (the
“Confirmation Agreement”) has been executed and delivered by all parties
thereto;
     (c) the representations and warranties in this Amendment are true and
correct in all material respects on and as of the date of this Amendment, except
to the extent that (i) any of them speak to a different specific date, or
(ii) the facts on which any of them were based have been changed by transactions
contemplated or permitted by the Credit Agreement;
     (d) Global Administrative Agent has received such certificates of
resolutions or other action from each Borrower as Global Administrative Agent
may reasonably require to evidence the authority of such Borrower to execute and
deliver this Amendment;
     (e) Global Administrative Agent has received an opinion letter from Mayer,
Brown, Rowe & Maw LLP, counsel to ProLogis, addressed to Global Administrative
Agent and each Lender, as to such matters concerning ProLogis and this Amendment
as Global Administrative Agent may reasonably request;
     (f) all fees required to be paid in connection with this Amendment shall
have been paid (including the fees under the applicable Fee Letter); and
     (g) both before and after giving effect to this Amendment, no Default
exists.
     8. Continued Effect. Except to the extent amended hereby, all terms,
provisions, and conditions of the Credit Agreement and the other Loan Documents,
and all documents executed in connection therewith, shall continue in full force
and effect and shall remain enforceable and binding in accordance with their
respective terms, subject to Debtor Relief Laws and general principles of
equity.
     9. Miscellaneous. Unless stated otherwise (a) the singular number includes
the plural and vice versa and words of any gender include each other gender, in
each case, as appropriate, (b) headings

9



--------------------------------------------------------------------------------



 



and captions may not be construed in interpreting provisions, (c) this Amendment
shall be construed — and its performance enforced — under New York law, (d) if
any part of this Amendment is for any reason found to be unenforceable, all
other portions of it nevertheless remain enforceable, and (e) this Amendment may
be executed in any number of counterparts with the same effect as if all
signatories had signed the same document, and all of those counterparts must be
construed together to constitute the same document. A signature page hereto
delivered by facsimile or electronic mail shall be effective as delivery of a
manually-signed counterpart hereof.
     10. Parties. This Amendment binds and inures to the benefit of the parties
hereto and their respective successors and permitted assigns.
     11. Entireties. The Credit Agreement and the other Loan Documents, as
amended by this Amendment, represent the final agreement among the parties about
the subject matter of the Credit Agreement and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements between the parties.
[Remainder of Page Intentionally Left Blank;
Signature Pages to Follow.]

10



--------------------------------------------------------------------------------



 



SCHEDULE 2.1
COMMITMENTS
AND APPLICABLE TRANCHE PERCENTAGES
2.1(a)
Applicable Tranche Percentage – U.S. Commitments

                                                                               
                                                                               
                                                              Jurisdiction      
                          Currency Commitment           Commitment              
                                              Canadian                   The  
TMK             Applicable   Euro   Sterling   Yen   Dollars   Japan  
Netherlands   Qualified Lender   Commitment   Percentage   Yes   No   Yes   No  
Yes   No   Yes   No   Yes   No   Yes   No   Yes   No
Bank of America, N.A.
  $ 25,126,990.51       3.140873814 %     X               X               X    
          X               X               X               X          
LaSalle Bank National Association
  $ 25,126,990.51       3.140873814 %     X               X               X    
          X               X               X               X          
Sumitomo Mitsui Banking Corporation
  $ 25,126,990.51       3.140873814 %     X               X               X    
          X               X               X               X          
JPMorgan Chase Bank, N.A.
  $ 25,000,000.00       3.125000000 %     X               X               X    
          X               X               X               X          
The Royal Bank of Scotland Plc
  $ 25,000,000.00       3.125000000 %     X               X               X    
          X               X               X               X          
Mizuho Corporate Bank, Ltd.
  $ 25,000,000.00       3.125000000 %     X               X               X    
                  X       X               X               X          
Bank of China, New York Branch
  $ 25,000,000.00       3.125000000 %     X               X               X    
                  X       X               X               X          
The Bank of Nova Scotia
  $ 25,000,000.00       3.125000000 %     X               X               X    
          X               X               X               X          
Calyon New York Branch
  $ 25,000,000.00       3.125000000 %     X               X               X    
                  X       X               X               X          
Citicorp North America, Inc.
  $ 14,000,000.00       1.750000000 %     X               X               X    
          X               X               X               X          
Deutsche Bank, AG
  $ 25,000,000.00       3.125000000 %     X               X               X    
          X               X               X               X          
Societe Generale
  $ 25,000,000.00       3.125000000 %     X               X               X    
          X               X               X               X          
WestLB AG
  $ 44,000,000.00       5.500000000 %     X               X               X    
          X               X               X               X          
Barclays Bank Plc
  $ 40,000,000.00       5.000000000 %     X               X                    
  X               X       X               X                       X  
Fortis Bank (Nederland) N.V.
  $ 40,000,000.00       5.000000000 %     X               X                    
  X               X               X       X                       X  
ING Real Estate Finance (USA) LLC
  $ 19,000,000.00       2.375000000 %     X               X               X    
                  X       X               X               X          
Banque LBLux S.A.
  $ 35,000,000.00       4.375000000 %     X               X               X    
                  X       X               X                       X  

1



--------------------------------------------------------------------------------



 



                                                                               
                                                                               
                                                              Jurisdiction      
                          Currency Commitment           Commitment              
                                              Canadian                   The  
TMK             Applicable   Euro   Sterling   Yen   Dollars   Japan  
Netherlands   Qualified Lender   Commitment   Percentage   Yes   No   Yes   No  
Yes   No   Yes   No   Yes   No   Yes   No   Yes   No
UFJ Bank Limited
  $ 24,000,000.00       3.000000000 %     X               X               X    
                  X       X               X               X          
UBS Loan Finance LLC
  $ 30,000,000.00       3.750000000 %     X               X               X    
          X                       X       X                       X  
Wachovia Bank, National Association
  $ 40,000,000.00       5.000000000 %     X               X               X    
          X               X               X                       X  
U.S. Bank National Association
  $ 50,000,000.00       6.250000000 %     X               X               X    
          X               X               X               X          
The Governor and Company of the Bank of Ireland
  $ 18,000,000.00       2.250000000 %     X               X                    
  X               X               X       X                       X  
Commerzbank AG New York and Grand Cayman Branches
  $ 19,000,000.00       2.375000000 %     X               X               X    
          X                       X       X                       X  
Morgan Stanley Bank
  $ 24,624,185.05       3.078023131 %     X               X               X    
          X               X               X                       X  
PNC Bank, N.A.
  $ 24,994,843.42       3.124355428 %     X               X               X    
                  X       X               X               X          
The International Commercial Bank of China, New York Agency
  $ 30,000,000.00       3.750000000 %             X               X            
  X               X               X               X               X  
Chang Hwa Commercial Bank, Ltd., New York Branch
  $ 23,000,000.00       2.875000000 %             X               X            
  X               X               X               X               X  
The Northern Trust Company
  $ 30,000,000.00       3.750000000 %     X               X               X    
          X                       X               X               X  
E. Sun Commercial Bank, Ltd., Los Angeles Branch
  $ 19,000,000.00       2.375000000 %             X               X            
  X               X               X               X               X  
Total
  $ 800,000,000.00       100.000000000 %                                        
                                                                       

2



--------------------------------------------------------------------------------



 



SCHEDULE 2.1(b)
Applicable Tranche Percentage – Canadian Commitments1

                                Applicable Lender   Commitment   Percentage
Bank of America, N.A.
  Cdn $17,355,350     12.120825890 %
ABN AMRO Bank N.V.
  Cdn $17,355,350     12.120825890 %
Sumitomo Mitsui Banking Corporation of Canada
  Cdn $17,355,350     12.120825890 %
JPMorganChase N.A., Toronto Branch
  Cdn $17,355,350     12.120825890 %
The Bank of Nova Scotia
  Cdn $15,675,800     10.947842739 %
Citibank, N.A. Canadian Branch
  Cdn $14,067,600     9.824689809 %
Deutsche Bank AG, Canada Branch
  Cdn $9,378,400     6.549793206 %
Societe Generale
  Cdn $14,067,600     9.824689809 %
UBS AG Canada Branch
  Cdn $11,197,000     7.819887671 %
Morgan Stanley Senior Funding (Nova Scotia) Co.
  Cdn $9,378,400     6.549793206 %
Total
  Cdn $143,186,200     100.000000000 %

 

1 Exchange Rates Based On Wall Street Journal’s Spot Rate as of June 19, 2006

3



--------------------------------------------------------------------------------



 



SCHEDULE 2.1(c)
Applicable Tranche Percentage – Euro Commitments2

                                                                               
                                                                               
                              Jurisdiction                                
Currency Commitment           Commitment           TMK             Applicable  
Dollars   Sterling   Yen   Japan   U.S.   Qualified Lender   Commitment  
Percentage   Yes   No   Yes   No   Yes   No   Yes   No   Yes   No   Yes   No
Bank of America, N.A
  EUR 41,345,200.00     4.133087988 %     X               X               X    
          X               X               X          
ABN AMRO Bank, N.V.
  EUR 41,345,200.00     4.133087988 %     X               X               X    
          X               X               X          
Sumitomo Mitsui Banking Corporation, Brussels Branch
  EUR 41,345,200.00     4.133087988 %     X               X               X    
          X               X               X          
JPMorgan Chase Bank, N.A.
  EUR 37,369,700.00     3.735675682 %     X               X               X    
          X               X               X          
The Royal Bank of Scotland Plc
  EUR 50,091,300.00     5.007395063 %     X               X               X    
          X               X               X          
Mizuho Corporate Bank Nederland, N.V.
  EUR 27,828,500.00     2.781886146 %     X               X               X    
          X               X               X          
Bank of China (Luxembourgh) S.A.
  EUR 51,681,500.00     5.166359985 %     X               X               X    
          X               X               X          
Scotiabank Europe Plc
  EUR 41,345,200.00     4.133087988 %     X               X               X    
          X               X               X          
Calyon
  EUR 19,881,600.00     1.987471391 %     X               X               X    
          X               X               X          
Citicorp North America, Inc.
  EUR 29,822,400.00     2.981207086 %     X               X               X    
          X               X               X          
Deutsche Bank, AG
  EUR 45,320,700.00     4.530500295 %     X               X               X    
          X               X               X          
Societe Generale
  EUR 42,140,300.00     4.212570450 %     X               X               X    
          X               X               X          
WestLB AG
  EUR 46,390,400.00     4.637433245 %     X               X               X    
          X               X               X          
Barclays Bank Plc
  EUR 51,681,500.00     5.166359985 %     X               X                    
  X       X               X                       X  
Fortis Bank (Nederland) N.V.
  EUR 43,134,175.00     4.311923526 %     X               X                    
  X               X       X                       X  
ING Real Estate Finance (USA) LLC
  EUR 24,023,600.00     2.401527931 %     X               X               X    
          X               X               X          
Banque LBLux S.A.
  EUR 47,706,000.00     4.768947679 %     X               X               X    
          X               X                       X  
UFJ Bank Limited
  EUR 23,853,000.00     2.384473839 %     X               X               X    
          X               X               X          
UBS Loan Finance LLC
  EUR 43,730,500.00     4.371535372 %     X               X               X    
                  X       X                       X  
Wachovia Bank NA
  EUR 59,632,500.00     5.961184599 %     X               X               X    
          X               X                       X  

 

2 Exchange Rates Based On Wall Street Journal’s Spot Rate as of June 19, 2006

4



--------------------------------------------------------------------------------



 



                                                                               
                                                                               
                              Jurisdiction                                      
          Currency Commitment                           Commitment           TMK
            Applicable   Dollars   Sterling   Yen   Japan   U.S.   Qualified
Lender   Commitment   Percentage   Yes   No   Yes   No   Yes   No   Yes   No  
Yes   No   Yes   No
IXIS Corporate & Investment Bank
  EUR 42,140,300.00     4.212570450 %     X               X               X    
                  X       X                       X  
The Governor and Company of the Bank of Ireland
  EUR 18,224,800.00     1.821848775 %     X               X                    
  X               X       X                       X  
Commerzbank AG New York and Grand Cayman Branches
  EUR 20,710,000.00     2.070282699 %     X               X               X    
                  X       X                       X  
Morgan Stanley Bank
  EUR 33,394,200.00     3.338263375 %     X               X               X    
          X               X                       X  
Deutsche Postbank AG
  EUR 36,449,600.00     3.643697550 %     X               X                    
  X               X       X                       X  
PNC Bank, N.A.
  EUR 19,881,600.00     1.987471391 %     X               X               X    
          X               X               X          
Banque Artesia Nederland NV
  EUR 19,877,500.00     1.987061533 %     X               X               X    
                  X       X                       X  
Total
  EUR 1,000,346,475.00          100.000000000 %                                
                                                               

5



--------------------------------------------------------------------------------



 



SCHEDULE 2.1(d)
Applicable Tranche Percentage – Yen Commitments3

                                                                               
                                                                               
              Jurisdiction                                                      
                              Commitment                                        
    Currency Commitment                           The             Applicable  
Dollars   Euro   Sterling   U.S.   Netherlands Lender   Commitment   Percentage
  Yes   No   Yes   No   Yes   No   Yes   No   Yes   No
Bank Of America, N.A., Tokyo Branch
  ¥ 6,925,200,000       5.898418371 %     X               X               X    
          X               X          
ABN AMRO Bank, N.V., Tokyo Branch
  ¥ 6,925,200,000       5.898418371 %     X               X               X    
          X               X          
Sumitomo Mitsui Banking Corporation
  ¥ 6,925,200,000       5.898418371 %     X               X               X    
          X               X          
JPMorgan Chase Bank, N.A.
  ¥ 6,694,360,000       5.701804425 %     X               X               X    
          X               X          
Royal Bank of Scotland
  ¥ 6,232,680,000       5.308576534 %     X               X               X    
          X               X          
Mizuho Bank, Ltd.
  ¥ 8,976,000,000       7.645151519 %             X               X            
  X               X               X  
Bank of China Limited, Tokyo Branch
  ¥ 5,722,200,000       4.873784093 %     X                       X            
  X               X               X  
Shinsei Bank, Limited
  ¥ 21,150,715,000       18.014752775 %     X               X               X  
            X               X          
The Bank of Nova Scotia
  ¥ 6,348,100,000       5.406883507 %     X               X               X    
          X               X          
Calyon, Tokyo Branch
  ¥ 5,771,000,000       4.915348642 %     X               X               X    
          X               X          
Citibank, N.A., Tokyo Branch
  ¥ 4,712,400,000       4.013704547 %     X               X               X    
          X               X          
Deutsche Bank
  ¥ 6,578,940,000       5.603497452 %     X               X               X    
          X               X          
Societe Generale, Tokyo Branch
  ¥ 6,578,940,000       5.603497452 %     X               X               X    
          X               X          
ING Bank N.V., Tokyo Branch
  ¥ 3,029,400,000       2.580238638 %     X               X               X    
          X               X          
UFJ Bank Limited
  ¥ 5,193,900,000       4.423813778 %     X               X               X    
          X               X          
Saitama Resona Bank, Ltd.
  ¥ 4,905,350,000       4.178046346 %             X               X            
  X               X               X  
The Sumitomo Trust & Banking Co., Ltd.
  ¥ 3,814,800,000       3.249189395 %     X               X               X    
          X               X          
Woori Bank Tokyo Branch
  ¥ 923,360,000       0.786455783 %             X               X              
X               X               X  
Total
  ¥ 117,407,745,000       100.000000000 %                                      
                                         

 

3 Exchange Rates Based On Wall Street Journal’s Spot Rate as of June 19, 2006

6



--------------------------------------------------------------------------------



 



SCHEDULE 2.1(e)
Applicable Tranche Percentage – KRW Commitments4

                      Applicable Lender   Commitment   Percentage
Sumitomo Mitsui Banking Corporation, Seoul Branch
  KRW 25,860,000,000     25.000000000 %
Bank of America, N.A. Seoul
  KRW 25,860,000,000     25.000000000 %
ABN AMRO Seoul Branch
  KRW 25,860,000,000     25.000000000 %
Calyon, Seoul Branch
  KRW 25,860,000,000     25.000000000 %
Total
  KRW 103,440,000,000     100.000000000 %

 

4 Exchange Rates Based On Wall Street Journal’s Spot Rate as of September 27,
2005

7



--------------------------------------------------------------------------------



 



SCHEDULE 2.2
FRONTING LENDERS’ COMMITMENTS
Fronting Lenders’ Commitments

          Lender   Commitment
Bank of America, N.A. (or its Affiliates)
  $ 55,123,009.49  
ABN AMRO Bank N.V. (or its Affiliates)
  $ 56,123,009.49  
Sumitomo Mitsui Banking Corporation (or its Affiliates)
  $ 56,123,009.49  
JPMorgan Chase Bank, N.A. (or its Affiliates)
  $ 54,500,000.00  
The Royal Bank of Scotland PLC (or its Affiliates)
  $ 58,000,000.00  
Total
  $ 279,869,028.47  

8



--------------------------------------------------------------------------------



 



SCHEDULE 2.4(b)
EURO EXISTING LETTERS OF CREDIT

                                          Issue   Expiry                   L/C
Issuer   LC #   Date   Date   Account Obligor   Account Party   Beneficiary Name
  Liab Amt  
ABN AMRO Bank, N.V.
  GA1135679034   30-Aug-04   31-Dec-05   PLD Europe Finance BV   ProLogis France
IX EURL   La Societe Establissement Public D’Amenagement De La Villa Novuella De
Senart   EUR 4,397,380

9